DETAILED ACTION
The present application, filed on 01/08/2020, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending and have been considered below.

Priority
The application is a continuation of PCT/JP2017/025777, filed on 07/14/2017. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Reasons for Allowance
Claims 1-8 allowed. Claim 1 includes the limitation of 4 compressive residual stresses and depth values associated with 4 locations (0, 90, 180, 270 degrees) along the radial cross section of 2 bends of the stabilizer. Claim 5 includes the limitations of a jig that accommodates a stabilizer with 2 bend sections, upper/lower arm sections (plural) around a center rod that supports eye sections at the distal ends of the stabilizer. No reasonable combination of these limitations and the other recited features was found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wakabayashi (US 2018/0117983) teaches a hollow stabilizer and analyzes the effects that thickness and deflection have on the inner and outer surface stresses of the stabilizer. Tange (US 2010/0281938) teaches a shot peening method for a hollow stabilizer. Kuroda (US 2017/0043642) teaches a hollow stabilizer with bend and eye sections. Umezawa (US 2019/0030979) teaches a shot blasting method for a hollow spring member. Sakai (US 2011/0101630) teaches a bend shape for an anti-roll bar. Dixon (US 2008/0258367) teaches a shot peening method for a vehicle suspension spring. Kawakami (US 2020/0023707) teaches a hollow stabilizer, a stabilizer manufacturing device, and a method for manufacturing a hollow stabilizer. Kuwatsuka (US 2017/0349962) teaches a stabilizer, and how the torsional deflection correlates with compressive residual stress. Koyoma (US 7,896,983) teaches a hollow stabilizer and method of manufacturing a hollow stabilizer. Hong (KR 2016/0015899) teaches a support for shot peening stabilizer. Saito (JP 07266837) teaches a method for producing a hollow stabilizer. Terada (JP 2000/024737) teaches a manufacturing method of a stabilizer bar with bend and eye sections; includes analysis of 4 radial sides spaced 90 degrees apart at a cross-section of the bends. Hirata (JP 2014/213410) teaches shot peening equipment for a suspension element, comprising a vertical rod attached to a motor and hooks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        /RUTH ILAN/Primary Examiner, Art Unit 3616